USCA11 Case: 21-12549      Date Filed: 05/19/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-12549
                   Non-Argument Calendar
                   ____________________

RODERICK BERNARD LEWIS,
                                           Petitioner-Appellant,
versus
SECRETARY, DEPARTMENT OF CORRECTIONS,
ATTORNEY GENERAL, STATE OF FLORIDA,


                                         Respondents-Appellees.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:20-cv-02255-WFJ-AAS
                   ____________________
USCA11 Case: 21-12549         Date Filed: 05/19/2022    Page: 2 of 5




2                      Opinion of the Court                 21-12549


Before WILSON, BRASHER, and MARCUS, Circuit Judges.
PER CURIAM:
       Roderick Lewis, proceeding pro se, appeals from the district
court’s denial of his motion for relief from judgment under Federal
Rule of Civil Procedure 60(b)(6) after the district court dismissed
his 28 U.S.C. § 2254 petition for lack of jurisdiction. On appeal,
Lewis argues that the district court should not have dismissed his
§ 2254 petition as second or successive, and should have granted
his Rule 60 motion, because the first § 2254 petition he filed was
never adjudicated on the merits. After careful review, we affirm.
        We review the denial of a Rule 60(b) motion for abuse of
discretion. Jackson v. Crosby, 437 F.3d 1290, 1295 (11th Cir. 2006).
When reviewing for abuse of discretion, we must affirm unless the
district court applied an incorrect legal standard or made findings
of fact that were clearly erroneous. See Mincey v. Head, 206 F.3d
1106, 1137 & n.69 (11th Cir. 2000). An appeal of a ruling on a Rule
60(b) motion is narrow in scope, addressing only the propriety of
the denial or grant of relief, and not issues regarding the underlying
judgment. Am. Bankers Ins. Co. of Fla. v. Nw. Nat. Ins. Co., 198
F.3d 1332, 1338 (11th Cir. 1999). “Because of this limitation, the
law is clear that Rule 60(b) may not be used to challenge mistakes
of law which could have been raised on direct appeal.” Id.
     Pursuant to Rule 60(b), a party may seek relief from a civil
judgment based on a number of specified reasons and, under Rule
USCA11 Case: 21-12549         Date Filed: 05/19/2022    Page: 3 of 5




21-12549               Opinion of the Court                         3

60(b)(6), for any other reason that justifies relief. See Fed. R. Civ.
P. 60(b). To qualify for relief under Rule 60(b)(6), the moving party
must demonstrate that the circumstances are sufficiently extraor-
dinary to warrant relief. Cano v. Baker, 435 F.3d 1337, 1342 (11th
Cir. 2006). To reverse the denial of a Rule 60(b)(6) motion, it is not
enough that a grant of the motion might have been permissible or
warranted. Id. Rather, the appellant must demonstrate that the
district court was required to grant relief. Id.
       The Antiterrorism and Effective Death Penalty Act of 1996
(“AEDPA”) established a gatekeeping mechanism for the consider-
ation of second or successive habeas petitions in federal courts. See
28 U.S.C. § 2244(b); Stewart v. Martinez-Villareal, 523 U.S. 637,
641–42 (1998). Section 2244(b) provides that before a second or
successive habeas petition may be filed in the district court, the pe-
titioner must receive authorization from the appropriate court of
appeals allowing the district court to consider the application. 28
U.S.C. § 2244(b)(3)(A). District courts lack jurisdiction to review
second or successive habeas petitions that are filed without author-
ization from the appropriate court of appeals. Williams v. Chat-
man, 510 F.3d 1290, 1295 (11th Cir. 2007). A second petition is suc-
cessive if the first was denied or dismissed with prejudice. Guen-
ther v. Holt, 173 F.3d 1328, 1329 (11th Cir. 1999).
        Under AEDPA, a federal court may not grant habeas relief
until the petitioner exhausts state court relief. 28 U.S.C.
§ 2254(b)(1)(A). The Supreme Court has held that a “habeas peti-
tion filed in the district court after an initial habeas petition was
USCA11 Case: 21-12549         Date Filed: 05/19/2022    Page: 4 of 5




4                      Opinion of the Court                 21-12549

unadjudicated on its merits and dismissed for failure to exhaust
state remedies is not a second or successive petition.” Slack v.
McDaniels, 529 U.S. 473, 485–86 (2000). However, “[w]hen it is
obvious that the unexhausted claims would be procedurally barred
in state court due to a state-law procedural default, [the district
court] can forego the needless ‘judicial ping-pong’ and just treat
those claims now barred by state law as no basis for federal habeas
relief.” Ogle v. Johnson, 488 F.3d 1364, 1370 (11th Cir. 2007) (quo-
tations omitted). In that instance, the unexhausted claims should
be treated as if procedurally defaulted and the petition is “due to be
denied with prejudice [if] there are no state remedies left to exhaust
and all of the claims are either meritless or procedurally defaulted.”
Id. (quotations omitted).
        Here, the district court did not abuse its discretion in deny-
ing Lewis’s Rule 60 motion. The district court correctly deter-
mined that it lacked jurisdiction to review his current § 2254 peti-
tion because it was a second or successive petition and Lewis failed
to receive authorization to file it from this Court. See 28 U.S.C. §
2244(b)(3)(A). As the record reveals, Lewis’s original petition was
denied with prejudice after the district court determined the claims
he raised were procedurally barred. See Ogle, 488 F.3d at 1370.
Because his first petition was denied with prejudice, the instant pe-
tition is successive, and the district court was without jurisdiction
to consider it. Williams, 510 F.3d at 1295; Guenther, 173 F.3d at
1329. Thus, the district court correctly determined that it lacked
jurisdiction to review Lewis’s § 2254 petition, and he cannot show
USCA11 Case: 21-12549             Date Filed: 05/19/2022         Page: 5 of 5




21-12549                   Opinion of the Court                                5

that the district court was required to grant him relief under Rule
60. See Am. Bankers Ins. Co. of Fla., 198 F.3d at 1338. 1 Accord-
ingly, we affirm.
        AFFIRMED.




1 We note that a certificate of appealability is not necessary where, as here,
the district court dismissed Lewis’s habeas petition without prejudice for lack
of jurisdiction because that is not a “final order in a habeas corpus proceeding”
under 28 U.S.C. § 2253(c). See Hubbard v. Campbell, 379 F.3d 1245, 1247 (11th
Cir. 2004) (quotations omitted).